DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on August 22, 2022.  In particular, claim 1 which has been amended to positively recite the polybutadiene, to adjust the components of the resin and limit the amount of the silica.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 and 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8, the limitation “4-10% styrenics” does not further limit the amount from the claim from which it depends which states that the amount of styrenics ranges from 10-15 %.
Regarding claim 17, the limitation “Tg ranging from -80 to -110 C” does not further limit the amount from the claim from which it depends which states that the glass transition temperature ranges from -90 to -110 C.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halasa et al (US 5,686,530) in view of Blok et al (US 2013/0184397) and Hsu et al (US 5,652,310) with evidence provided by Thielen (US 2002/0173560).
Regarding claims 1-8, 11-14 and 16, Halasa teaches pneumatic tire having a tread comprising a vulcanizable rubber composition comprising (Abstract):
70 to 95 phr of a solution polymerized (col. 5, lines 35-50) isoprene/butadiene copolymer having a Tg of -70 to -100 C (col. 13, lines 35-36), 
5 to 30 phr of a polybutadiene (col. 4, lines 50-55) which as Budene 1207 which, as evidenced by Thielen has a glass transition temperature of -104 C ([0078]).
10 to 250 phr of silica (col. 11, lines 40-45)
It is noted that the process oil is not mandatorily present.
Halasa teaches that additional conventional ingredients can be added (col. 9, lines 40-55), however fails to teach the addition of a resin.
Blok teaches a resin with a softening point (Tg) from 80 to 160 C (Abstract) which is used in a elastomer which is used in a tire component (Abstract).  Blok teaches that the resin is present in the amount from 5 to 50 phr ([0030]). Block that the resin is a C5 ([0052])/C9 ([0053]) resin which contains 40 to 80 % piperylene components ([0056]), 0 to 15 % isoprene ([0057]), up to 40 % amylene ([0058]), 0.1 to 60 % cyclics ([0060]), 10 to 25 % styrenics ([0061]) and less than 15 % indenics ([0062]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the resin of Blok as an additive in the composition of Halasa.  One would have been motivated to do so in order to receive the expected benefit of optimizing tire durability, traction, and abrasion resistance (Blok, [0051]).
Halasa also fails to teach that the isoprene/butadiene copolymer is functionalized.
Hsu teaches a rubber composition with silica filler (col. 1-2). The rubber can be isoprene-butadiene rubber (col. 3, lines 20-30).  This rubber can be functionalized silyl group with an alkoxy group such as (col. 6) ethoxy (Examples), alkyl groups (col. 6, lines 5-6), and alkyl amine groups such as diethyl or dimethyl amine (col. 5, lines 50-65).  While the alky groups are not specified to be methyl, ethyl or propyl, as these are the simplest alkyl groups and therefore, the teaching of alkyl groups would include these most common moieties.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the isoprene-butadiene of Halasa be functionalized as taught by Hsu.  One would have been motivated to do so in order to receive the expected benefit of improve the compatibility between the rubber and the silica (Hsu, col. 1, lines 35-45).
Regarding claim 9-10, modified Halasa teaches that the aromatic hydrogen content is 8 to 15 mole percent (Blok, [0064]).
Regarding claim 15, Halasa teaches that the composition contains 2 to 100 phr of a process oil (col. 10, lines 1-5).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halasa et al (US 5,686,530) in view of Blok et al (US 2013/0184397) and Hsu et al (US 5,652,310) with evidence provided by Thielen (US 2002/0173560) and Tabar et al (US 4,362,840).
The discussion regarding Halasa, Blok, Hsu and Thielen in paragraph 6 above is incorporated here by reference.
Regarding claim 17, Halasa teaches a high cis, 1,4-polybutadiene (col. 4, lines 50-55) which as Budene 1207 which, as evidenced by Thielen has a glass transition temperature of -104 C ([0078]) and as evidenced by Tabar has a cis content of 8 % (col. 11, lines 5-10).
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Isitman is silent on a blend of two low Tg rubbers.  The claimed silica range is outside the range disclosed by Isitman.
Examiner’s response:  Isitman is no longer used as a prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764